DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-9 are pending.
Claims 5-9 are withdrawn from further consideration as being directed to a non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 15 December 2021 is acknowledged.
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 December 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2015/0168014 to Wu et al. (herein Wu) in view of U.S. Pre-grant Publication 2016/0360572 to Bohlender et al. (herein Bohlender).
Regarding claim 1¸ Wu teaches a PTC electric heating assembly (abstract) a PTC heating module 20 disposed between two electrode plates 23 (paragraph 0025 and Fig 3) with contact electrode 24 situated between PTC heating module 20 and each of the electrode plates 23 (paragraph 0045 and Fig 3).  Wu also teaches that insulating layer 25 is disposed on the outer surface of each of the electrode plates 23 (paragraph 0047 and Fig 3).  Examiner notes that in this configuration, PTC heating module 20, 
Wu is silent as to insulating layer 25 comprising a film and a layer containing ceramic particles bonded to the film.
Bohlender teaches a PTC heating element comprising a PTC heating element that is insulated on an outer surface with an electrical insulation layer comprising a film and an electrically insulating mass corresponding to the film and the layer bonded to the film recited in the instant claims, respectively (abstract).  Bohlender teaches that the film is situated on the outside of the electrical insulation layer with the electrically insulating mass being located between the film and the strip conductors of the heating element (paragraph 0034 and Fig 1).  Bohlender teaches that the film is a polyimide film (paragraph 0031) and the electrically insulating mass contains a liquid phase and a filler (paragraph 0018) that can be aluminum oxide particles in an amount of 85-95 vol% (paragraph 0017).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layer of Wu to be the electrical insulation layer of Bohlender because it would compensate for irregularities between the conductor and a heat-emitting device and prevent short-circuiting (paragraph 0011).
Regarding claim 2, Wu and Bohlender teach all the limitations of claim 1 as discussed above.
Wu teaches that insulating layer 25 has a U-shaped section such that it covers the outer surface and bottom of the electrode plates (paragraph 0047 and Fig 3) which meets the claimed limitations.
Regarding claim 3, Wu and Bohlender teach all the limitations of claim 1 as discussed above.
As discussed above, the insulating layer of Wu as modified according to Bohlender has the electrically insulating mass between the film and the electrodes with the film on the outside (Bohlender, paragraph 0034 and Fig 1).
Regarding claim 4
As discussed above, Wu teaches that contact electrode 24 is situated between PTC heating module 20 and each of the electrode plates 23 (paragraph 0045 and Fig 3).  Wu also teaches that electrode plates 23 is made of a metallic material (paragraph 0040).  In this configuration, electrode plates 23 meet the limitations of the recited metallic film.  Furthermore, as discussed above, Bohlender teaches that the film is a polyimide (paragraph 0032) which paragraph 0014 on page 4 of the instant specification discloses as meeting the requirements for being an electrically insulating film.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783